DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 7/11/2022. Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 1, 3-7, 11-13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017) in view of Blaise ("How to add custom domain for a serverless-1.0.0 framework defined / deployed API", published 9/20/2016).
Regarding claim 1, Bezgachev discloses: a computer-implemented method comprising:
receiving a request deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr), the request identifying a location of a container image comprising a scoring algorithm code (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers) and identifying an endpoint to perform scoring using the trained ML model (p.33: Azure-hosted cloud endpoint for scoring);
initializing the endpoint as a container running on a virtual machine based on the container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receiving a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
performing scoring using the trained ML model including executing the scoring algorithm code in the container (p.37: obtaining scoring results); and
returning a result to a user device (p.37).
Bezgachev does not disclose: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name.
However, Blaise discloses: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name (Blaise p.1 discloses a “serverless” deployment of a service to be interfaced with by clients via a custom domain endpoint URL as opposed to a randomly assigned default URL (p.1), with doorstuck’s response p.2-3 describing customizing the serverless.yml deployment configuration file in order to specify a custom domain name (“DomainName: ${self:vars.domainName}”); hence, the deployment deploying a service via a deployment request containing a customized endpoint name as defined in the deployment configuration file (serverless.yml), the deployed service being interfaced with via requests (e.g., API calls) that access the service via the same customized domain endpoint name).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the serverless deployment technique of Blaise. Both concern the art of service deployment in the cloud,  and the incorporation would have, according to Blaise, improved the security of the deployment (i.e., allowing for an SSL authentication), improved the simplicity of the deployment by harnessing “serverless” technology (i.e., allowing automatic handling of managing servers by the cloud provider rather than the developer / deployer).

Regarding claim 3, Bezgachev modified by Blaise discloses the method of claim 1, as described above. Bezgachev further discloses: wherein a front end of the service provider network is to receive the request to perform scoring and return the result using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to handle front end requests; p.57-60 shows HTTP input and output).

Regarding claim 4, Bezgachev modified by Blaise discloses: a computer-implemented method comprising:
receiving a request deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr), the request identifying an endpoint to perform scoring using the ML model (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers; p.33: Azure-hosted cloud endpoint for scoring);
initializing the endpoint as a container running on a virtual machine based on a container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receiving a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
performing scoring using the trained ML model (p.37: obtaining scoring results); and
returning a result to a user device (p.37).
Bezgachev does not disclose: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name.
However, Blaise discloses: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name (Blaise p.1 discloses a “serverless” deployment of a service to be interfaced with by clients via a custom domain endpoint URL as opposed to a randomly assigned default URL (p.1), with doorstuck’s response p.2-3 describing customizing the serverless.yml deployment configuration file in order to specify a custom domain name (“DomainName: ${self:vars.domainName}”); hence, the deployment deploying a service via a deployment request containing a customized endpoint name as defined in the deployment configuration file (serverless.yml), the deployed service being interfaced with via requests (e.g., API calls) that access the service via the same customized domain endpoint name).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the serverless deployment technique of Blaise. Both concern the art of service deployment in the cloud,  and the incorporation would have, according to Blaise, improved the security of the deployment (i.e., allowing for an SSL authentication), improved the simplicity of the deployment by harnessing “serverless” technology (i.e., allowing automatic handling of managing servers by the cloud provider rather than the developer / deployer).

Regarding claim 5, Bezgachev modified by Blaise discloses the method of claim 4, as described above. Bezgachev further discloses: wherein the request to deploy identifies a location of the container image comprising scoring algorithm code (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers).

Regarding claim 6, Bezgachev modified by Blaise discloses the method of claim 5, as described above. Bezgachev further discloses: wherein the container further includes a runtime (p.13 describes the inclusion of various runtimes including the service, dependencies, etc. as part of the container so it is deployable anywhere).
 
Regarding claim 7, Bezgachev modified by Blaise discloses the method of claim 6, as described above. Bezgachev further discloses: training the ML model using a set of training data, the location of the set of training data set provided by a request to train the ML model (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from stanford.edu).

Regarding claim 11, Bezgachev modified by Blaise discloses the method of claim 4, as described above. Bezgachev further discloses: wherein a front end of the service provider network is to receive the request to perform scoring and provide the result (p.37: command-line based front end; see also p.45 for HTTP / REST front end; Blaise: endpoint with custom domain).

Regarding claim 12, Bezgachev modified by Blaise discloses the method of claim 11, as described above. Bezgachev further discloses: wherein the request to perform scoring and result are transmitted using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to send front end requests; p.57-60 shows HTTP input and output).

Regarding claim 13, Bezgachev modified by Blaise discloses the method of claim 12, as described above. Bezgachev further discloses: wherein the endpoint is an HTTP endpoint (p.45: an endpoint with a front end capable of receiving and processing http messages, hence, http endpoint).

Regarding claim 15, Bezgachev discloses: a system comprising:
a first one or more electronic devices to implement a storage service (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from storage service stanford.edu); and
a second one or more electronic devices to implement a machine learning service (p.33: pushing a docker image containing a trained ML model onto a Azure machine learning service provider network for user ganEcr), the machine learning service including instructions that upon execution cause the machine learning service to:
receive a request to deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr, hence, reception by Azure), the request identifying an endpoint to perform scoring using the ML model (p.33: command line arguments specifying an endpoint-hosted docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers);
initialize the endpoint as a container running on a virtual machine based on a container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receive a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
perform scoring using the trained ML model (p.37: obtaining scoring results); and
return a result to a user device (p.37).
Bezgachev does not disclose: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name.
However, Blaise discloses: the request identifying the endpoint by an endpoint name; wherein the request to perform scoring comprises an identifier of the endpoint comprising the endpoint name (Blaise p.1 discloses a “serverless” deployment of a service to be interfaced with by clients via a custom domain endpoint URL as opposed to a randomly assigned default URL (p.1), with doorstuck’s response p.2-3 describing customizing the serverless.yml deployment configuration file in order to specify a custom domain name (“DomainName: ${self:vars.domainName}”); hence, the deployment deploying a service via a deployment request containing a customized endpoint name as defined in the deployment configuration file (serverless.yml), the deployed service being interfaced with via requests (e.g., API calls) that access the service via the same customized domain endpoint name).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the serverless deployment technique of Blaise. Both concern the art of service deployment in the cloud,  and the incorporation would have, according to Blaise, improved the security of the deployment (i.e., allowing for an SSL authentication), improved the simplicity of the deployment by harnessing “serverless” technology (i.e., allowing automatic handling of managing servers by the cloud provider rather than the developer / deployer).

Regarding claim 16, Bezgachev modified by Blaise discloses the method of claim 15, as described above. Bezgachev further discloses: wherein the request to deploy identifies a location of the container image comprising scoring algorithm code (p.33: docker command line push identifying local model containing coring code), and wherein the instructions further cause the machine learning service to execute the container based on the container image (p.37: processing scoring request constitutes execution of container).

Regarding claim 20, Bezgachev modified by Blaise discloses the method of claim 15, as described above. Bezgachev further discloses: wherein the request to perform scoring and result are to be transmitted using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to handle front end requests; p.57-60 shows HTTP input and output).

Claim(s) 2, 8-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017) in view of Blaise ("How to add custom domain for a serverless-1.0.0 framework defined / deployed API", published 9/20/2016), as applied in claims 1, 4, 7, 15 above, in view of Srinivasan (US 20180300653 A1).

Regarding claim 2, Bezgachev modified by Blaise discloses the method of claim 1, as described above. Bezgachev does not disclose the limitations directed to training the data via a container.
However, Srinivasan discloses: wherein a set of training data is provided to an endpoint as one or more files in a first local directory in a container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0027: mounting training data to the file system, hence, as a local file directory, and wherein the method further comprises:
storing a representation of one or more model artifacts at a storage location (Srinivasan 0029: trained model artifacts are stored as model bundles, see also fig.2:250-252), wherein the storing comprises:
obtaining the one or more model artifacts from a second local directory in the container for training the ML model (Srinivasan 0027, 0029: storing trained model in output directory); and
sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location (Srinivasan 0029: transmitting the trained model from the local storage so as to be stored in model bundle data store fig.2:250-252).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev modified by Blaise by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 8, Bezgachev modified by Blaise discloses the method of claim 7, as described above. Bezgachev modified by Blaise does containerized training. However, Srinivasan discloses: wherein the training of the ML model further comprises: providing the set of training data to a container for training the ML model as one or more files in local directory in the container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0025-29: providing training data as files in a local directory in a container).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev modified by Blaise by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 9, Bezgachev modified by Blaise discloses the method of claim 7, as described above. Bezgachev  further discloses: wherein the request to train the ML model identifies one or more hyperparameters to be used for training the ML model (p.64: the main() function defines various hyperparameters (learning_rate, z_size, real_size, batch_size, epochs) for use in the train() function).
Bezgachev modified by Blaise does not disclose the limitations directed to containerized training. However, Srinivasan discloses: wherein the training the ML model further comprises providing the one or more hyperparameters to the container for training the ML model as one or more files in a local directory in the container for training the ML model (Srinivasan 0027, 0029: operating on the training data via hyperparameters by the container including storing hyperparameter metadata in an output directory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 10, Bezgachev modified by Blaise discloses the method of claim 4, as described above. Bezgachev modified by Blaise does not discloses: wherein the endpoint is to execute on a graphical processing unit. That is, although Bezgachev describes building a container with GPU support on p.15, he does not expressly disclose using a GPU to execute the container at an endpoint.
However, Srinivasan 0034 discloses the use of GPU’s in a machine learning service. It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the GPU technique of Srinivasan. Both concern the art of container-based machine learning services, and the incorporation would have provided various advantages such as fasting processing power for certain tasks (Srinivasan  0053).

Regarding claim 17, Bezgachev modified by Blaise discloses the method of claim 15, as described above. Bezgachev further discloses: wherein a location of the training data is provided by a request to train the ML model (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from stanford.edu).
Bezgachev modified by Blaise does not disclose that the training is performed by the machine learning service, in the cloud. However, Srinivasan discloses: wherein the instructions further cause the machine learning service to train the ML model using training data (Srinivasan 0025-29: providing training data as files in a local directory in a container to execute training in the cloud).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 18, Bezgachev modified by Blaise modified by Srinivasan discloses the method of claim 17, as described above. Bezgachev modified by Blaise modified by Srinivasan further discloses: wherein to train the ML model, the machine learning service is further to provide the training data to a container for training the ML model as one or more files in a local directory in the container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0025-29: providing training data as files in a local directory in a container to execute training in the cloud).

Regarding claim 19, Bezgachev modified by Blaise discloses the method of claim 17, as described above. Bezgachev further discloses: wherein the request to train the ML model is to identify one or more hyperparameters to be used for training the ML model (Bezgachev p.64: the main() function defines various hyperparameters (learning_rate, z_size, real_size, batch_size, epochs) for use in the train() function), and wherein to train the ML model the machine learning service is to provide the one or more hyperparameters to the container for training the ML model as one or more files in a local directory in the container for training the ML model (Srinivasan 0027, 0029: operating on the training data via hyperparameters by the container including storing hyperparameter metadata in an output directory).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017) in view of Blaise ("How to add custom domain for a serverless-1.0.0 framework defined / deployed API", published 9/20/2016), as applied in claim 4 above, in view of Dirac (US 20150379072 A1).

Regarding claim 14, Bezgachev modified by Blaise discloses the method of claim 4, as described above. Bezgachev modified by Blaise does not discloses: wherein the result is stored in a model prediction data store.
Dirac discloses: wherein the result is stored in a model prediction data store (fig.1A: 142, 118, 0051-52, 0078: results are provided to user via artifact repository 120, the repository being persistent store of results with a programmatic interface, hence, data store).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating results data store of Dirac. Both concern the art of network ML deployment and use, and the incorporation would have, according to Dirac, allowed for analysis and statistics of model performance (0073, 0078, 0082); provide a convenient storage location for clients to store and obtain results data (0073, 0052).

Response to Arguments
In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record and Bezgachev in particular does not disclose the use of an endpoint name, contrary to an IP address, for use in deploying and requesting an ML model, as Bezgachev does not identify requests via the deployment name “gan-service”, but rather via an IP address.
Applicant’s arguments have been fully considered, however, they are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casalboni ("How to use AWS for Machine Learning and Data Collection", published 4/27/2016) is directed to “serverless” deployment of ML models in Amazon Web Services, see p.4-7; Dees (US 20140137111 A1) directed to use of an endpoint name or virtual machine name in service deployment, see 0082-85.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143